                                                                   JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ERNEST CHRISTOPHER MOORE,               No. CV 12-07248-DOC (DFM)

         Petitioner,                    JUDGMENT

            v.

L.S. McEWEN,

         Respondent.


      Pursuant to the Court’s Order Accepting the Amended Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.


Date:   February 26, 2020               ___________________________
                                        DAVID O. CARTER
                                        United States District Judge
